Order entered October 28, 2013




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-13-01440-CV

     IN RE ELIZABETH REBELES, HOLLINGSWORTH SAND & GRAVEL, LLC,
                AND KELLY DEAN HOLLINGSWORTH, Relators

                       On Appeal from the 14th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 11-10674

                                         ORDER
       Based on the Court’s opinion of today’s date, we DENY relators’ petition for writ of

mandamus and motion for temporary relief. We ORDER that relators bear the costs of this

original proceeding.


                                                    /s/   DAVID EVANS
                                                          JUSTICE